Title: To James Madison from Charles Pinckney, 10 January 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir
Madrid, January 10: 1804.
The moment I recieved your dispatch of the 8 November in cypher I considered it my duty to go to the Ambassadour of France with the intelligence it contained & to inform him as the Cession of Louisiana had been made to us by his Government & recieved the sanction of ours & as our Conduct throughout the whole had been fair & honourable We certainly could have no right to expect any difficulties in recieving the posession—that I therefore called upon him to cooperate With me in obtaining such assurances as Would be satisfactory to us upon this subject. I fortunately found him fully posessed of all the facts & instructed to remonstrate on the part of his Government in the strongest terms against the representation or protest which is said to have been made by Mr Yrujo on this occasion to our Executive & which I have not yet seen—accordingly he brought the subject officially before the Prince of Peace this morning in the name of his Government & recieved from the Prince the most explicit & positive assurances that there must or may have been some mistake in the business, for strict orders had been issued to deliver Louisiana to France agreeably to the cession, & that he might be assured no Opposition or difficulties could possibly arrive—that it would be peaceably & quietly delivered up. I hasten to give you this information because an opportunity offers this Evening. On thursday I expect to have an interview with the Prince of Peace on the subject of our Business generally. In these interviews I am always endeavouring to pave the Way to the acquisition of Florida, in order that if Mr Monroe should come or if I am obliged to bring the business on myself We may have the negotiation as advanced as possible. My own Opinion is that in the Event of a War between England & this country the thing is probable & that this War is shortly inevitable. I cannot hear from M Monroe & am now acting agreeably to your instructions of the 29 July that is preparing things & ready to recieve & hear propositions if any are made by Spain but to decide on nothing positively except they come immediately to the Terms on which you are content to agree—present me respectfully & affectionately to the President & believe me always Dear Sir With respect Yours truly
Charles Pinckney
I inclose Duplicate of my Contingent account to August. Owing to the great Scarcity of Provisions & Grain in Spain & the immense land carriage of nearly 400 Miles to Madrid & the War with England every thing is now double of Course. Mule & horse hire is astonishing. The Court is generally at the Sitios where we must go very frequently on Business & on all the Gala Days which increases this part of the account very much but inevitably. I this moment indeed since writing the above recieved the inclosed melancholy intelligence from our Consul at Alicante & as the Opportunity goes in a few minutes I send you his original letter with the copy of Colonel Lears. It is a very unfortunate affair & I feel most sincerely for the fate & suffering, of so many valuable men. I shall use all my Endeavours with the Ministers of friendly powers here Who have Consuls in Tripoli to exert their influence in having every thing done, that they can with propriety do, to mitigate the sufferings of our unfortunate countrymen.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6A). Docketed by Wagner as received 9 Apr. For surviving enclosure, see n. 4.



   
   See JM to Livingston, 9 Nov. 1803, and n.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:245–46.



   
   Enclosure not found.



   
   The enclosure was Robert Montgomery to Pinckney, 7 Jan. 1804 (DNA: RG 59, CD, Alicante, vol. 1; 1 p.; docketed by Wagner), transmitting a copy of a letter from “Our Consul at Algier” regarding the Philadelphia, stating that Montgomery could easily transmit any ransom funds to Tripoli, and asking Pinckney to procure him the order for doing so.


